DETAILED ACTION
This office action is in response to the communication received on September 28, 2022 concerning application No. 16/805,442 filed on February 28, 2020.
	Claims 1-20 are currently pending.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2022 has been entered.
 Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. In response to the applicant’s arguments that the prior art fails to teach “determining whether or not there is fluid flow in a second area based at least on two sets of changes of the first pulse repetition frequency of the first set of ultrasound waves, wherein the second area is between the target area and an ultrasound probe”, examiner respectfully disagrees. [0005] and [0048] of Wenzel disclose a highly reflective structure or vessel is located at a depth between the probe and the target area (gate depth) additional echoes are received at the same time as the echoes from the target area. [0005] specifically discloses that it takes 130µs to receive signals from the target area and 30µs to receive signals from the second vessel. Because the initial transmit PRF is every 100µs both the target area and the second vessel change the PRF and therefore two sets of changes to the PRF occur. Additionally, [0052] and 414 in fig. 8 disclose identifying whether the virtual gate 222 is located at a region where intensity values exceed a threshold value and when the values exceed the threshold it is determined that the region is a bright structure (highly reflective structure) as disclosed in [0036]. [0035] discloses the highly reflective structure is an additional blood vessel meaning it is detecting fluid flow as blood vessels represent a region of fluid flow. When the intensity value is greater than the threshold value it is determined fluid flow is present and when the intensity value is less than the threshold value it is determined no fluid flow is present in the second area. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 19 recites the limitation "the fluid flow in the target area" in line 11, 15 and 9-10 respectively.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite a fluid flow in the target area.
Claim 4 recites the limitation "the fluid flow in a third area" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite a fluid flow in a third area.
Claim 6 recites the limitation "the fluid flow in a fourth area" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite a fluid flow in a fourth area.
Claim 13 recites the limitation "the fluid flow in a third area" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite a fluid flow in a third area.
Claim 15 recites the limitation "the fluid flow in a fourth area" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claims do not previously recite a fluid flow in a fourth area.

Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Wenzel (US 20210121157).
Regarding claim 1, Wenzel teaches a method (Abstract), comprising: 
transmitting a first set of ultrasound waves ([0046]-[0047] disclose transmitting ultrasound waves to a region of interest such as a vein or artery in order to determine velocity information at a location 220), wherein: 
the first set of ultrasound waves are directed towards the target area (step 402 in fig. 8 and [0026] the transmit transducer elements 106 emit ultrasound signals into the region of interest); and 
the first set of ultrasound waves are transmitted at a first pulse repetition frequency ([0036] and figs. 3-4 show a B-mode image at a first selected pulse repetition frequency (PRF) meaning the image is created by a first set of transmitted frequencies); 
determining whether or not there is fluid flow in a second area based at least on two sets of changes of the first pulse repetition frequency of the first set of ultrasound waves ([0005] and [0038] disclose when a highly reflective structure or vessel is located at a depth between the probe and target area (gate depth) additional echoes are received at the same time as the echoes from the target area. [0005] specifically discloses that it takes 130µs to receive signals from the target area and 30µs to receive signals from the second vessel. Because the initial transmit PRF is every 100µs both the target area and the second vessel change the PRF and therefore two sets of changes to the PRF occur. Additionally, [0052] and 414 in fig. 8 disclose identifying whether the virtual gate 222 is located at a region where intensity values exceed a threshold value and when the values exceed the threshold it is determined that the region is a bright structure (highly reflective structure) as disclosed in [0036]. [0035] discloses the highly reflective structure is an additional blood vessel meaning it is detecting fluid flow as blood vessels represent a region of fluid flow. When the intensity value is greater than the threshold value it is determined fluid flow is present and when the intensity value is less than the threshold value it is determined no fluid flow is present in the second area), wherein the second area is between the target area and an ultrasound probe (fig. 4 shows that the second area 222 is located between the target area 220 and where the ultrasound probe is located which would be at the top of the image); 
in response to determining that there is no fluid flow in the second area ([0005], [0036] and fig. 3 disclose that when no signal returns to the ultrasound probe from a second area 222 at the same time as the returned signal from the target area 220 it is understood that no blood vessel (bright structure) which represents the fluid flow is present at the second area 222), determining the fluid flow in the target area using the first set of ultrasound waves (because the system has determined that the second area 222 does not include a region of fluid flow the system is able to continue the process outlined in [0046]-[0047] to determine the velocity of the target region 220, where velocity is representative of fluid flow within a region) to generate a first set of images ([0042] “B-mode images 200”) indicating the fluid flow in the target region (fig. 3 discloses an image where no blood vessel (bright structure) is located at the second area 222 and the fluid flow is represented by the blood vessel 202 in the target area 220) on a display device ([0042] discloses the display system 134 displays images 200); and 
in response to determining that there is the fluid flow in the second area between the target area and the ultrasound probe, transmitting a second set of ultrasound waves to the target area ([0055] and fig. 8 disclose in response to determining that the region identified by the virtual value gate is a blood vessel a warning is output to the user and the user inputs an adjusted PRF in order to change the position of the virtual gate which are supplied to processors at step 408 and [0051] discloses the selected PRF causes echoes to be received from a second transmit event meaning a second set of ultrasound waves are transmitted to the target area 220), wherein the second set of ultrasound waves are transmitted at a second pulse repetition frequency ([0037] and fig. 5 disclose an image created using an adjusted PRF value meaning the ultrasound waves transmitted to create the second image are transmitted at the adjusted PRF value) that is different from the second pulse repetition frequency ([0037] and fig. 5 disclose an exemplary image created using the adjusted PRF where the virtual gate 222 is moved. Because the PRF has been adjusted the second PRF is different from the first PRF) to generate a second set of images indicating the fluid flow in the target area on the display device ([0042] “B-mode images 200” and display system 134 displays images 200).
Regarding claim 19, Wenzel teaches a method (Abstract), comprising: 
transmitting a first set of ultrasound waves to determine whether there is fluid flow at a target area ([0046]-[0047] disclose transmitting ultrasound waves to a region of interest such as a vein or artery in order to determine velocity information at a location 220. By detecting velocity information, a fluid flow status is determined), wherein: 
the first set of ultrasound waves are directed towards the target area (step 402 in fig. 8 and [0026] the transmit transducer elements 106 emit ultrasound signals into the region of interest); and 
the first set of ultrasound waves are transmitted at a first pulse repetition frequency ([0036] and figs. 3-4 show a B-mode image at a first selected pulse repetition frequency (PRF) meaning the image is created by a first set of transmitted frequencies); 
determining whether or not there is fluid flow in a second area based at least on two sets of changes of the first pulse repetition frequency of the first set of ultrasound waves ([0005] and [0038] disclose when a highly reflective structure or vessel is located at a depth between the probe and target area additional echoes are received at the same time as the echoes from the target area. [0005] specifically discloses that it takes 130µs to receive signals from the target area (gate depth) and 30µs to receive signals from the second vessel. Because the initial transmit PRF is every 100µs both the target area and the second vessel change the PRF and therefore two sets of changes to the PRF occur. Additionally, [0052] and 414 in fig. 8 disclose identifying whether the virtual gate 222 is located at a region where intensity values exceed a threshold value and when the values exceed the threshold it is determined that the region is a bright structure (highly reflective structure) as disclosed in [0036]. [0035] discloses the highly reflective structure is an additional blood vessel meaning it is detecting fluid flow as blood vessels represent a region of fluid flow. When the intensity value is greater than the threshold value it is determined fluid flow is present and when the intensity value is less than the threshold value it is determined no fluid flow is present in the second area), wherein the second area is between the target area and an ultrasound probe (fig. 4 shows that the second area 222 is located between the target area 220 and where the ultrasound probe is located which would be at the top of the image); 
in response to determining that there is no fluid flow in the second area ([0005], [0036] and fig. 3 disclose that when no signal returns to the ultrasound probe from a second area 222 at the same time as the returned signal from the target area 220 it is understood that no blood vessel (bright structure) which represents the fluid flow is present at the second area 222), determining the fluid flow in the target area using the first set of ultrasound waves (because the system has determined that the second area 222 does not include a region of fluid flow the system is able to continue the process outlined in [0046]-[0047] to determine the velocity of the target region 220, where velocity is representative of fluid flow within a region) to generate a first set of images ([0042] “B-mode images 200”) indicating the fluid flow in the target region (fig. 3 discloses an image where no blood vessel (bright structure) is located at the second area 222 and the fluid flow is represented by the blood vessel 202 in the target area 220); and 
in response to determining that there is the fluid flow in the second area between the target area and the ultrasound probe, providing an indication that there is the fluid flow between the ultrasound probe and the target area ([0040] and fig. 6 disclose displaying warnings 230, 232 to the user to indicate blood vessels (bright structures) when it is determined that the second area 222 contains a blood vessel which is representative of fluid flow).
Regarding claims 2 and 20, Wenzel teaches the methods of claims 1 and 19, as set forth above, wherein the two sets of changes of the first pulse repetition frequency includes a first change of the of the first pulse repetition frequency of a first set of reflections of the first set of ultrasound waves from the second area at a first time and a second change of the first pulse repetition frequency of a second set of reflections of the first set of ultrasound waves from the target area at the first time ([0005] and [0038] disclose when a highly reflective structure or vessel is located at a depth between the probe and target area (gate depth) additional echoes are received at the same time as the echoes from the target area. [0005] specifically discloses that it takes 130µs to receive signals from the target area and 30µs to receive signals from the second vessel. Because the initial transmit PRF is 100µs both the target area and the second vessel change the frequency).
Regarding claim 3, Wenzel teaches the method of claim 1, as set forth above, further comprising: 
generating the first set of images ([0042] “B-mode images 200”) of the target area that indicate the fluid flow in the target region (fig. 3 discloses an image where no blood vessel (bright structure) is located at the second area 222 and the fluid flow is represented by the blood vessel 202 in the target area 220) on a display device ([0042] discloses the display system 134 displays images 200).
Regarding claim 4, Wenzel teaches the method of claim 1, as set forth above, further comprising: 
determining whether there is the fluid flow in a third area based on the second set of ultrasound waves  ([0053] discloses that if additional PRF adjustments are made the process returns to step 408. The process then would continue through steps 408-416 as they did previously and the system would determine whether the new position of the virtual gate 222 corresponds to a blood vessel (high brightness) which represents fluid flow at the region) that are transmitted in response to determining that there is the fluid flow in the second area ([0055] and fig. 8 disclose in response to determining that the region identified by the virtual value gate is a blood vessel a warning is output to the user and the user inputs an adjusted PRF in order to change the position of the virtual gate which are supplied to processors at step 408 and [0051] discloses the selected PRF causes echoes to be received from a second transmit event meaning a second set of ultrasound waves are transmitted to the target area 220), wherein the third area is between the target area and the ultrasound probe ([0037] and fig. 5 disclose that the new virtual gate 222 which represents the third area is between the target area 220 and where the probe is located which would be at the top of the image); and 
in response to determining that there is the fluid flow in the third area between the target area and the ultrasound probe, determining whether to continue transmitting ultrasound waves ([0053] and fig. 8 disclose that if additional PRF adjustments are made the procedure will continue which means fluid flow was detected at a third area and additional ultrasound waves will be transmitted but if additional PRF adjustments are not made the process goes to end step 418).
Regarding claim 6, Wenzel teaches the method of claim 4, as set forth above, further comprising: in response to determining to continue transmitting ultrasound waves ([0053] discloses additional PRF adjustments are made which indicate it has been determined to continue transmitting), transmitting a third set of ultrasound waves to detect the fluid flow at the target area ([0004] discloses that during a PW Doppler examination, transmission events are repeated along a PW line and since the PRF value has been changed a new set of ultrasound waves are transmitted), wherein: 
the third set of ultrasound waves are directed towards the target area ([0026] discloses the transmitted signals are emitted into a region of interest which is considered the target area); and 
the third set of ultrasound waves are transmitted at a third pulse repetition frequency ([0053] discloses the PRF values have been adjusted and when the PRF values are adjusted for the third time the ultrasound waves being transmitted will be transmitted at the third PRF value) to direct the third set of ultrasound waves away from the third area ([0035], [0040] disclose “the operator may adjust the PRF to avoid the bright structure 204” where the bright structure is the second area), wherein the third area is located at a different location from the second area (fig. 6 shows multiple different potential bright spot locations that are seen as the different areas); and 
determining whether there is the fluid flow in a fourth area based on the third set of ultrasound waves ([0053] discloses that if additional PRF adjustments are made the process returns to step 408. The process then would continue through steps 408-416 as they did previously and the system would determine whether the new position of the virtual gate 222 corresponds to a blood vessel (high brightness) which represents fluid flow at the region) that are transmitted in response to determining there is the fluid flow in the third area ([0055] and fig. 8 disclose in response to determining that the region identified by the virtual value gate is a blood vessel a warning is output to the user and the user inputs an adjusted PRF in order to change the position of the virtual gate which are supplied to processors at step 408 and [0051] discloses the selected PRF causes echoes to be received from a second transmit event meaning a second set of ultrasound waves are transmitted to the target area 220) and determining to continue transmitting ultrasound waves ([0053] and fig. 8 disclose that if additional PRF adjustments are made the procedure will continue which means fluid flow was detected at a third area and additional ultrasound waves will be transmitted but if additional PRF adjustments are not made the process goes to end step 418), wherein the fourth area is between the target area and the ultrasound probe ([0037] and fig. 5 disclose that when a new virtual gate 222 is determined it is located between the target area 220 and where the probe is located which would be at the top of the image).
Regarding claim 7, Wenzel teaches the method of claim 6, as set forth above, wherein the fourth area is different from the second area and third area ([0040] and fig. 6 disclose that the warning provided at the virtual gate for being a blood vessel (bright structure) is located at multiple different locations meaning the location of the virtual gates are located at different locations. Therefore, each of the areas outlined by the different virtual gates are at different locations).  
Regarding claim 9, Wenzel teaches the method of claim 1, as set forth above, wherein the ultrasound probe comprises a pulsed wave Doppler ultrasound probe ([0024] discloses that the system is able to provide Pulsed-Wave Doppler imaging meaning the ultrasound probe has Pulsed-Wave Doppler imaging capabilities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Guenette et al. (US 20180028161, hereinafter Guenette).
Regarding claim 5, Wenzel teaches the method of claim 4, as set forth above. Wenzel further teaches indicating that there is the fluid flow between the ultrasound probe and the target ([0040] and fig. 6 disclose displaying warnings 230, 232 to the user to indicate blood vessels (bright structures)).
Wenzel does not specifically teach providing an indication in response to determining not to continue transmitting ultrasound waves.
However,
Guenette in a similar field of endeavor teaches a processing device makes a determination of whether to continue transmitting ultrasound waves and providing an indication in response to determining not to continue transmitting ultrasound waves ([0086] discloses that the functions of the method are performed by a processor and [0061]/fig. 2B disclose when the processor determined the metrics are within a specific range the system has determined the acquisition can be stopped and the system displays a message to stop acquisition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Wenzel to have the processing device make the determination of whether to continue transmitting ultrasound waves and to provide an indication in response to determining not to continue transmitting ultrasound waves. The motivation to make this modification would be to allow for the predictable results of having the processor be in control of acquiring further images of the ROT and to indicate to the user that acquisitions should be stopped, as recognized by Guenette ([0061]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Chiang et al (US 20100228130, hereinafter Chiang).
Regarding claim 8, Wenzel teaches the method of claim 1, as set forth above. Wenzel further teaches using a beamformer to determine whether there is fluid movement at the target area and whether there is fluid movement at the second area ([0030] discloses a receive beamformer 120 that generates a beam summed signal that is further processed by the signal processor 132 to generate images that are used to determine fluid flow. In combination the beamformer 120 and signal processor 132 are considered to be the beamformer of the present application. [0048] discloses the PW Doppler signals are used to generate the spectrogram which is used to determine with fluid flow is present in a region).
Wenzel does not specifically teach the ultrasound probe comprises a plurality of beamforming components wherein a first beamforming component is used to process a first set of received signals and a second beamforming component is used to process a second set of received signals.
However,
Chiang in a similar field of endeavor teaches the ultrasound probe comprises a plurality of beamforming components ([0116] and fig. 5 show that the scan head 12 (probe) contains a plurality of beamformers 26-1…26-N) wherein a first beamforming component is used to process a first set of received signals and a second beamforming component is used to process a second set of received signals (claim 4 discloses that the first beamforming integrated circuit processes signals received by a first plurality of channels and the second beamforming integrated circuit processes signals received by a second plurality of channels. This is the same process as discussed in [0061] of the present applications specification in regards to using a plurality of beamforming components to process signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Wenzel to have the ultrasound probe comprises a plurality of beamforming components wherein a first beamforming component is used to process a first set of received signals and a second beamforming component is used to process a second set of received signals. The motivation to make this modification is in order to provide different time delays for each processing channel, as recognized by Chiang ([0121]).

Claims 10-13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel (US 20210121157) in view of Torp et al. (US 20190175138, hereinafter Torp).
Regarding claim 10, Wenzel teaches a system (Abstract), comprising: 
an ultrasound probe (probe 104 in fig. 2) comprising a probe array assembly configured to transmit ultrasound waves ([0025]-[0026] discloses the probe 104 includes an array that transmits ultrasound waves); 
and a processing device (the circuitry of system 100 in fig. 2) coupled to the probe array assembly (fig. 2 shows that the circuitry of system 100 is connected to probe 104 which includes an array as disclosed in [0025]), the processing device configured to: 
transmit a first set of ultrasound waves ([0046]-[0047] disclose transmitting ultrasound waves to a region of interest such as a vein or artery in order to determine velocity information at a location 220), wherein: 
the first set of ultrasound waves are directed towards the target area (step 402 in fig. 8 and [0026] the transmit transducer elements 106 emit ultrasound signals into the region of interest); and 
the first set of ultrasound waves are transmitted at a first pulse repetition frequency ([0036] and figs. 3-4 show a B-mode image at a first selected pulse repetition frequency (PRF) meaning the image is created by a first set of transmitted frequencies); 
determine whether or not there is fluid flow in a second area based at least on two sets of changes of the first pulse repetition frequency of the first set of ultrasound waves ([0005] and [0038] disclose when a highly reflective structure or vessel is located at a depth between the probe and target area (gate depth) additional echoes are received at the same time as the echoes from the target area. [0005] specifically discloses that it takes 130µs to receive signals from the target area and 30µs to receive signals from the second vessel. Because the initial transmit PRF is every 100µs both the target area and the second vessel change the PRF and therefore two sets of changes to the PRF occur. Additionally, [0052] and 414 in fig. 8 disclose identifying whether the virtual gate 222 is located at a region where intensity values exceed a threshold value and when the values exceed the threshold it is determined that the region is a bright structure (highly reflective structure) as disclosed in [0036]. [0035] discloses the highly reflective structure is an additional blood vessel meaning it is detecting fluid flow as blood vessels represent a region of fluid flow. When the intensity value is greater than the threshold value it is determined fluid flow is present and when the intensity value is less than the threshold value it is determined no fluid flow is present in the second area), wherein the second area is between the target area and an ultrasound probe (fig. 4 shows that the second area 222 is located between the target area 220 and where the ultrasound probe is located which would be at the top of the image); 
in response to determining that there is no fluid flow in the second area ([0005], [0036] and fig. 3 disclose that when no signal returns to the ultrasound probe from a second area 222 at the same time as the returned signal from the target area 220 it is understood that no blood vessel (bright structure) which represents the fluid flow is present at the second area 222), determining the fluid flow in the target area using the first set of ultrasound waves (because the system has determined that the second area 222 does not include a region of fluid flow the system is able to continue the process outlined in [0046]-[0047] to determine the velocity of the target region 220, where velocity is representative of fluid flow within a region) to generate a first set of images ([0042] “B-mode images 200”) indicating the fluid flow in the target region (fig. 3 discloses an image where no blood vessel (bright structure) is located at the second area 222 and the fluid flow is represented by the blood vessel 202 in the target area 220) on a display device ([0042] discloses the display system 134 displays images 200); and 
in response to determining that there is the fluid flow in the second area between the target area and the ultrasound probe, transmit a second set of ultrasound waves to the target area ([0055] and fig. 8 disclose in response to determining that the region identified by the virtual value gate is a blood vessel a warning is output to the user and the user inputs an adjusted PRF in order to change the position of the virtual gate which are supplied to processors at step 408 and [0051] discloses the selected PRF causes echoes to be received from a second transmit even meaning a second set of ultrasound waves are transmitted to the target area 220), wherein: 
the second set of ultrasound waves are transmitted at a second pulse repetition frequency ([0037] and fig. 5 disclose an image created using an adjusted PRF value meaning the ultrasound waves transmitted to create the second image are transmitted at the adjusted PRF value) that is different from the second pulse repetition frequency ([0037] and fig. 5 disclose an exemplary image created using the adjusted PRF where the virtual gate 222 is moved. Because the PRF has been adjusted the second PRF is different from the first PRF) to generate a second set of images indicating the fluid flow in the target area on the display device ([0042] “B-mode images 200” and display system 134 displays images 200).
	Wenzel does not specifically teach the ultrasound probe comprises a processing device.
	However,
	Torp in a similar field of endeavor teaches the ultrasound probe comprises a processing device ([0066], “the ultrasound transducer 2 may be integrated with the processing unit 3 in a common housing”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe disclosed by Wenzel to have the ultrasound probe comprise a processing device. The motivation to make this modification is in order for the ultrasound probe to be portable, as recognized by Torp ([0066]).
Regarding claim 11, Wenzel in view of Torp teaches the ultrasound probe of claim 10, as set forth above. Wenzel further teaches wherein the two sets of changes of the first pulse repetition frequency includes a first change of the of the first pulse repetition frequency of a first set of reflections of the first set of ultrasound waves from the second area at a first time and a second change of the first pulse repetition frequency of a second set of reflections of the first set of ultrasound waves from the target area at the first time ([0005] and [0038] disclose when a highly reflective structure or vessel is located at a depth between the probe and target area (gate depth) additional echoes are received at the same time as the echoes from the target area. [0005] specifically discloses that it takes 130µs to receive signals from the target area and 30µs to receive signals from the second vessel. Because the initial transmit PRF is 100µs both the target area and the second vessel change the frequency).
Regarding claim 12, Wenzel in view of Torp teaches the ultrasound probe of claim 10, as set forth above. Wenzel further teaches the processing device is configured to: generate the first set of images ([0042] “B-mode images 200”) of the target area that indicate the fluid flow in the target region (fig. 3 discloses an image where no blood vessel (bright structure) is located at the second area 222 and the fluid flow is represented by the blood vessel 202 in the target area 220) on the display device ([0042] discloses the display system 134 displays images 200).
Regarding claim 13, Wenzel in view of Torp teaches the ultrasound probe of claim 10, as set forth above. Wenzel further teaches the processing device is further configured to:
determine whether there is the fluid flow in a third area based on the second set of ultrasound waves  ([0053] discloses that if additional PRF adjustments are made the process returns to step 408. The process then would continue through steps 408-416 as they did previously and the system would determine whether the new position of the virtual gate 222 corresponds to a blood vessel (high brightness) which represents fluid flow at the region) that are transmitted in response to determining there is the fluid flow in the second area ([0055] and fig. 8 disclose in response to determining that the region identified by the virtual value gate is a blood vessel a warning is output to the user and the user inputs an adjusted PRF in order to change the position of the virtual gate which are supplied to processors at step 408 and [0051] discloses the selected PRF causes echoes to be received from a second transmit event meaning a second set of ultrasound waves are transmitted to the target area 220), wherein the third area is between the target area and the ultrasound probe ([0037] and fig. 5 disclose that the new virtual gate 222 which represents the third area is between the target area 220 and where the probe is located which would be at the top of the image); and 
in response to determining that there is the fluid flow in the third area between the target area and the ultrasound probe, determining whether to continue transmitting ultrasound waves ([0053] and fig. 8 disclose that if additional PRF adjustments are made the procedure will continue which means fluid flow was detected at a third area and additional ultrasound waves will be transmitted but if additional PRF adjustments are not made the process goes to end step 418).
Regarding claim 15, Wenzel in view of Torp teaches the ultrasound probe of claim 13, as set forth above, Wenzel further teaches the processing device is further configured to: 
in response to determining to continue transmitting ultrasound waves ([0053] discloses additional PRF adjustments are made which indicate it has been determined to continue transmitting), transmitting a third set of ultrasound waves to detect fluid flow at the target area ([0004] discloses that during a PW Doppler examination, transmission events are repeated along a PW line and since the PRF value has been changed a new set of ultrasound waves are transmitted), wherein: 
the third set of ultrasound waves are directed towards the target area ([0026] discloses the transmitted signals are emitted into a region of interest which is considered the target area); and 
the third set of ultrasound waves are transmitted at a third pulse repetition frequency ([0053] discloses the PRF values have been adjusted and when the PRF values are adjusted for the third time the ultrasound waves being transmitted will be transmitted at the third PRF value) to direct the third set of ultrasound waves away from the third area ([0035], [0040] disclose “the operator may adjust the PRF to avoid the bright structure 204” where the bright structure is the second area), wherein the third area is located at a different location from the second area (fig. 6 shows multiple different potential bright spot locations that are seen as the different areas); and 
determining whether there is the fluid flow in a fourth area based on the third set of ultrasound waves ([0053] discloses that if additional PRF adjustments are made the process returns to step 408. The process then would continue through steps 408-416 as they did previously and the system would determine whether the new position of the virtual gate 222 corresponds to a blood vessel (high brightness) which represents fluid flow at the region) that are transmitted in response to determining the fluid flow in the third area ([0055] and fig. 8 disclose in response to determining that the region identified by the virtual value gate is a blood vessel a warning is output to the user and the user inputs an adjusted PRF in order to change the position of the virtual gate which are supplied to processors at step 408 and [0051] discloses the selected PRF causes echoes to be received from a second transmit event meaning a second set of ultrasound waves are transmitted to the target area 220) and determining to continue transmitting ultrasound waves ([0053] and fig. 8 disclose that if additional PRF adjustments are made the procedure will continue which means fluid flow was detected at a third area and additional ultrasound waves will be transmitted but if additional PRF adjustments are not made the process goes to end step 418), wherein the fourth area is between the target area and the ultrasound probe ([0037] and fig. 5 disclose that when a new virtual gate 222 is determined it is located between the target area 220 and where the probe is located which would be at the top of the image).
Regarding claim 16, Wenzel in view of Torp teaches the ultrasound probe of claim 15, as set forth above. Wenzel further teaches wherein the fourth area is different from the second area and third area ([0040] and fig. 6 disclose that the warning provided at the virtual gate for being a blood vessel (bright structure) is located at multiple different locations meaning the location of the virtual gates are located at different locations. Therefore, each of the areas outlined by the different virtual gates are at different locations).  
Regarding claim 18, Wenzel in view of Torp teaches the ultrasound probe of claim 10, as set forth above. Wenzel further teaches wherein the ultrasound probe comprises a pulsed wave Doppler ultrasound probe ([0024] discloses that the system is able to provide Pulsed-Wave Doppler imaging meaning the ultrasound probe has Pulsed-Wave Doppler imaging capabilities).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Torp as applied to claim 13 above, and further in view of Guenette et al. (US 20180028161, hereinafter Guenette).
Regarding claim 14, Wenzel in view of Torp teaches the ultrasound probe of claim 13, as set forth above. Wenzel further teaches the processing device is further configured to: provide an indication that there is the fluid flow between the ultrasound probe and the target area ([0040] and fig. 6 disclose displaying warnings 230, 232 to the user to indicate blood vessels (bright structures)).
Wenzel in view of torp does not specifically teach the processing device outputs an indication in response to determining not to continue transmitting ultrasound waves.
However,
Guenette in a similar field of endeavor teaches the processing device outputs an indication in response to determining not to continue transmitting ultrasound waves. ([0061] and fig. 2B disclose when the metrics are within a range the system has determined the acquisition can be stopped and displays a message to stop acquisition and [0086] discloses that the functions of the method are performed by one or more processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe disclosed by Wenzel in view of Torp to have the processing device outputs an indication in response to determining not to continue transmitting ultrasound waves. The motivation to make this modification is to have the processor indicate to the user that acquisitions should be stopped, as recognized by Guenette ([0061]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel in view of Torp as applied to claim 10 above, and further in view of Chiang et al (US 20100228130, hereinafter Chiang).
Regarding claim 17, Wenzel in view of Torp teaches the ultrasound probe of claim 10, as set forth above. Wenzel further teaches using a beamformer to determine whether there is fluid movement at the target area and whether there is fluid movement at the second area ([0030] discloses a receive beamformer 120 that generates a beam summed signal that is further processed by the signal processor 132 to generate images that are used to determine fluid flow. In combination the beamformer 120 and signal processor 132 are considered to be the beamformer of the present application. [0048] discloses the PW Doppler signals are used to generate the spectrogram which is used to determine with fluid flow is present in a region).
Wenzel does not specifically teach the ultrasound probe comprises a plurality of beamforming components wherein a first beamforming component is used to process a first set of received signals and a second beamforming component is used to process a second set of received signals.
However,
Chiang in a similar field of endeavor teaches the ultrasound probe comprises a plurality of beamforming components ([0116] and fig. 5 show that the scan head 12 (probe) contains a plurality of beamformers 26-1..26-N) wherein a first beamforming component is used to process a first set of received signals and a second beamforming component is used to process a second set of received signals (claim 4 discloses that the first beamforming integrated circuit processes signals received by a first plurality of channels and the second beamforming integrated circuit processes signals received by a second plurality of channels. This is the same process as discussed in [0061] of the present applications specification in regards to using a plurality of beamforming components to process signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound probe disclosed by Wenzel in view of Torp to have the ultrasound probe comprises a plurality of beamforming components wherein a first beamforming component is used to process a first set of received signals and a second beamforming component is used to process a second set of received signals. The motivation to make this modification is in order to provide different time delays for each processing channel, as recognized by Chiang ([0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793